NOTES OF REGENT DECISIONS IN SUPREME COURT OF PENNSYLVANIA.
The plaintiff alleged that his lumber, piled up 100 yards from the defendant’s track, was set on fire in consequence of the escape of large cinders from the defendant’s locomotive, which cinders ignited certain rubbish and brush on the land of a third person; the fire was then spread by the wind to similar objects on the plaintiff’s land which was immediately adjacent, and then to the lumber, which was destroyed two hours after the beginning of the fire, which could not be extinguished by any efforts. There was some evidence, on the part of the defendant, opposed to this theory of the origin aud the continuity of the fire. The Court, below loft it to the jury to say whether the defendant’s negligence, if any there was, was the proximate or remote cause of the injury:
Held (affirming the judgment of the Court below), that this question was rightly submitted to the jury.
A number of witnesses having testified that the defendant’s locomotive sent out excessively large sparks on the day of the fire, the defendant testified that upon that day the locomotive was provided with the most perfect spark arrester The Court below refused to charge that there was no proof of any want of care in the working of the locomotive:
Held (affirming the judgment below), that the question of negligence was one of fact, and rightly submitted to the jury. — Lehigh Valley R. R. Co. vs. McKeen.
The claim for the benefit of the exemption laws by a defendant who is served in an attachment execution must bo made at the term to which the process is returnable,and before the plaintiff has taken any step to his detriment. A claim not made until after the plaintiff has filed in-terrogatarics and proof of service of a rule to answer is too late. Bittenger’s Appeal, 26 Sm. 105, followed. — Maloney vs. Entriken.
*252Real estate cannot be attached under the Act of March 16, 1869. — Bank vs Draper.
The plaintiffs’ storehouse, situate.'! ninety feet from the defendants’ railroad track, was destroyed by lire, resulting from loose straw in the* yard being ignited by large sparks from the defendants’ locomotive. The Court below left it to the jury to determine whether the defendants’ negligence in allowing the. escape of large sparks was the remote or proximate cause of the injury:
Held, that the question was properly submitted to the jury.
R. R. Co. v. Hope, 30 Sm. 373, followed. — Pa. & N. Y. Canal & R. R. Co. vs. Lacey.
The Act of July 11, 1842 (P. L. 331), provided that where township lines divided a tract of land, assessments for taxes should be made in the township in which the mansion house was situated. E. purchased successively four tracts of land; two being situated within a township and two within the limits of a borough. The borough line separated the tracts. The mansion house was situated upon one of the township tracts, and all the parcels were used by E. as a single farm:
Held, that the assessment for taxes should be made in the township only. — Bennethum vs. Eckert.
A mere technical levy upon real estate under judicial process,unaccompanied by change of possession or increase of risk, will not avoid a policy of insurance containing a condition that the insurance “should cease from the time the property insured should bo levied upon, or tabeen into possession or custody under any proceeding in law or in equity.”
Parol evidence Is admissible to prove that an agent, whose duty it was to take down answers to questions in the application for a policy of insurance, and to certify to the company the correctness of the'answers, which by the terms of the policy were warranties, had either negligently or intentionally written an erroneous or ambiguous answer. —Smith vs. F. & M. M. Fire Ins. Co.